Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 22, 2014

                                           No. 04-14-00462-CV

                                         IN RE Gloria ZARATE

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

       On July 10, 2014, relator filed a motion for rehearing. The panel has considered the
motion and it is DENIED.


           It is so ORDERED on July 22nd, 2014.                                  PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 10-08-49259, styled Green Tree Servicing, LLC as Successor Servicer for
BAHS- A Division of Bank of America, FSB v. Gloria T. Zarate and Rene Zarate Jr., pending in the 79th Judicial
District Court, Jim Wells County, Texas, the Honorable Richard C. Terrell presiding.